PROCESS FOR PRODUCING A COMPOSITE MATERIAL
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on July 6, 2022.
Any rejections and/or objections made in the previous Office Action are hereby withdrawn in view of Applicant' s amendments or/and arguments.

Status of Claims
Claims 1-3, 6-8, 10-11, 13-15 and 17-18 are pending, wherein claims 1 and 17 are amended. Claims 17-18 were previously withdrawn, and are herein rejoined for examination on the merits as a result of claim amendments. Claims 1-3, 6-8, 10-11, 13-15 and 17-18 are being examined on the merits.

Claim Interpretation
The percentages recited in claim 13 are interpreted as referring to being based on a total weight of the composite material.
The “essentially solvent-free” is interpreted as “less than 1% by weight of solvent based on the total weight of the composite composition”, according to paragraph [0036] of the instant specification.
The claimed “essentially free of pores” is interpreted according to paragraph [0051] of the instant specification: “… meaning that the void content in the composite material is less than 5% by volume, preferably less than 2% by volume and especially less than 1% by volume, based on the total volume of the composite material”.
The claimed “separating agent” is interpreted according to paragraph [0027] of the instant specification.

Allowable Subject Matter
Claims 1-3, 6-8, 10-11, 13-15 and 17-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Missling et al. (US 6589299 B2) in view of Ree et al. (US 4153661) was relied on as prior art(s) for teaching a process for producing a composite as claimed, but does not reasonably teach or suggest, alone or in combination, the process includes at least one process auxiliary and the at least one process auxiliary is a separating agent.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 8, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727